                                         July 13, 2021
                                 A telephone conference is scheduled for Monday, July 19, 2021 at
VIA ECF                          10:00 am on the Court's conference line to discuss Plaintiff's Letter-
                                 Motion to Compel (ECF No. 121). The parties are directed to call: (866)
The Honorable Sarah L. Cave      390-1828; access code: 380-9799, at the scheduled time.
United States Magistrate Judge
Daniel Patrick Moynihan          Per the Court's Individual Practices, Defendant shall file a response to
United States Courthouse
                                 Plaintiff's Letter-Motion by July 16, 2021.
500 Pearl St.
New York, NY 10007-1312
                                 SO ORDERED       7/14/2021

        Re:    Now-Casting Economics, Ltd. v. Economic Alchemy LLC,
               Civil Action No.: 18 Civ. 2442 (JPC)(SLC)

Dear Judge Cave,

       I write as counsel to Now-Casting Economics, Ltd. (“Plaintiff”) and submit this letter to
request that the Court order Defendant Economic Alchemy LLC to produce its designated expert,
Professor Joseph Stiglitz, on a date certain and for a “reasonable fee” to be determined upon
Defendant’s proper application subsequent to the deposition. Fed. R. Civ. P. 26(b)(4)(E). We have
made a good faith effort to confer with counsel for Defendant to resolve this dispute prior to
making this application.

        By way of background, Defendant’s rebuttal expert report was due on June 25, 2021.
Defendant’s counsel wrote to Plaintiff’s counsel in June 25, 2021 and indicated that due to some
technical issues, Defendant would not be able to provide the report by the June 25, 2021 deadline
and requested that Plaintiff agree to allow Defendant until June 28, 2021 to provide the rebuttal
expert report. Defendant’s counsel indicated that Defendant would agree to extend the deadline to
take the rebuttal expert’s deposition, if needed. Plaintiff agreed to the proposal, and Defendant
produced its rebuttal expert report on June 28, 2021.

        On June 29, 2021, Plaintiff’s counsel wrote to Defendant’s counsel to request available
dates for Professor Stiglitz’s deposition. After receiving no response, Plaintiff’s counsel sent a
follow-up request on July 1, 2021. On July 1, 2021, Defendant’s counsel indicated that he would
check with Professor Stiglitz regarding his availability for deposition and requested advance
payment in the amount of $2,000.00 per hour for Professor Stiglitz deposition, stating that any
excess advance payment would be refunded following the actual deposition.




5899388-1
